Appeal from a judgment of the Supreme Court (Ellison, J.), entered December 30, 1996 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules which prohibit smuggling, possession of a weapon, possession of contraband and unauthorized possession of money. Initially, we reject petitioner’s contention that he was denied effective employee assistance. At the commencement of the hearing, petitioner was provided with all of the relevant and available documents which he could not access on his own (see, Matter of Llull v Coombe, 238 AD2d 761, 762, lv denied 90 NY2d 804). Moreover, he has failed to demonstrate that any prejudice resulted from such assistance (see, Matter of Williams v Coombe, 227 AD2d 756). Furthermore, the record fails to support petitioner’s contention that the Hearing Officer was *806biased (see, Matter of Flynn v Coombe, 239 AD2d 725, 726). Limiting petitioner’s questions and evidence to matters that were relevant, and finding certain witnesses more credible than others, does not indicate bias (see, Matter of Lee v McCoy, 233 AD2d 633). Petitioner’s remaining contentions have been reviewed and found to be unpreserved or without merit.
Mikoll, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.